Citation Nr: 1814660	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-26 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a separate compensable evaluation for diabetic nephropathy prior to January 7, 2016.  

3.  Entitlement to an evaluation in excess of 30 percent for diabetic nephropathy from January 7, 2016.  

4.  Entitlement to special monthly compensation based on loss of use of a creative organ.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and a February 2017 rating decision of the Roanoke, Virginia VARO.  

In the February 2017 rating decision, the RO awarded a separate 30 percent evaluation for diabetic nephropathy, effective January 7, 2016.  The appeal remains pending because the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2017 the Veteran testified before the Board.  A transcript of the testimony offered at the hearing has been associated with the record. 

At the October 2017 Board hearing, the Veteran requested that the record be held open for 30 days to allow for the submission of additional evidence.  No evidence was received by VA during the abeyance period.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations to address the severity of his type II diabetes mellitus, as well as any associated complications, in January 2016.  With respect to any retinopathy, VA examination specifically ruled it out, finding no retinopathy on examination.  With respect to nephropathy, examination indicated persistent proteinuria.   

At his October 2017 Board hearing, the Veteran testified that he was receiving private medical treatment for his type II diabetes, eyes and nephropathy.  With respect to the eyes, the Veteran explained that he had a difficult time seeing at night, and had blurry vision.  In regard to the kidneys, the Veteran explained that he had been told by a doctor that dialysis might be necessary.  

As noted, the Veteran requested that the record be held open to allow for the submission of private medical evidence supporting his assertions; however, he did not submit any evidence or request VA's assistance to obtain any evidence.  Nevertheless, the Veteran's testimony suggests that his type II diabetes mellitus with retinopathy and nephropathy has worsened since his last VA examination.  . When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Veteran should be afforded a new VA examination.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for one or more VA examinations to determine the current severity of diabetes mellitus and any related complications, to include retinopathy, nephropathy and erectile dysfunction.  The claims folder, including a copy of this Remand, must be made available to the examiner and reviewed in conjunction with the examination. 

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  It is imperative that the examiner describe the severity of each of the Veteran's diabetic complications, and indicate whether type II diabetes has resulted in erectile dysfunction.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




